Dunn, Carter and Duncan, JJ., dissenting: The contract gave the plaintiff in error the right to use the right of way and tracks in handling the business of any other industry that might thereafter be located adjacent to said right of way or reached from said right of way except coal mine. The majority opinion sustains the contention of the defendants in error that the effect of this exception was to exclude the plaintiff in error from the right to transport any coal over the tracks except the coal of Sholl Bros. The uniform practice of the plaintiff in error in refusing for many years to transport any other coal than that of Sholl Bros, except with their consent is regarded as a practical construction of the contract by the parties which should be adopted. Evidence of the practical construction of doubtful provisions in a contract between parties may be of assistance in arriving at their meaning but cannot control the plain legal effect of the language used. It is subject to the same rule which applies to cases of contemporaneous construction of constitutional and legislative provisions. Such construction will have no weight when the provisions are clear and unambiguous. (Whittemore v. People, 227 Ill. 453.) Where an ambiguity appears and the intention is not clear, rules of construction are useful, but where a clear intention appears on the face of the instrument they do not apply. (Gibbs v. People’s Nat. Bank, 198 Ill. 307.) The language of the clause in question is clear and unambiguous. The railroad company is to have at all times exclusive use of the tracks and right of way,—that is, no other person or corporation is to have the right to use them. Certain purposes for which it may use the right of way and tracks are stated. These are the handling of the business of or making connection with certain industries. The industries intended are specified, and are those that might thereafter be located adjacent to or reached from the right of way. From such industries there was one exception,— a coal mine. The exception is from the class of industries with which the railroad company was authorized to connect and whose business it was authorized to handle,—that is, industries adjacent to or reached from the right of way. It was only with industries so situated that the clause purported to deal, and the coal mine was one of them. Such industries were the subject matter of the clause, and with all such industries, except coal mines, the railroad company might connect, but it could not connect with or handle the business of a coal mirje so situated, though without the exception it might have done so. The authority to connect with and handle the business of all industries adjacent to or reached from the right of way was broad enough to include a coal mine, and the exception was inserted to exclude coal mines so situated. The defendants in error expended many thousands of dollars in procuring the construction of this track, which gave an outlet to their mine. There was no other mine or-other industry adjacent to the proposed right of way or reached from it. There is no other now so far as the evidence discloses, and the testimony is that it was a difficult undertaking to build the railroad track; that rock had to be excavated on a hill side, and the land was not available for any other purpose than a right of way. About the time the contract with plaintiff in error was entered into, the Shells purchased more coal land accessible to this track and still have about four or five hundred acres of such land. There are several thousand acres of coal land belonging to other people accessible to this track from which there is no way to get out or connect with the railroad of the plaintiff in error except by going through this hollow and ravine and over this track. At the date of the contract the asylum for the incurable insane had not been constructed at Bartonville. The purpose of the provision is manifest. The object of the contract was to furnish an outlet for Sholl Bros.’ coal and preserve' to them the monopoly of that outlet. The -language was adapted to- that pnurpose. Under this contract the coal underlying the hill cannot be brought out over this track. The plaintiff in error cannot carry coal from a mine adjacent to this right of way or connect the tracks on such right of way with a mine. It is not, however, prohibited from carrying coal or other freight to any other industry or business. The fact that for many years the plaintiff in error rec- . ognized the claim of the defendants in error to a monopoly of the coal-carrying privilege does not change their rights under the contract. If the language of the contract were ambiguous such recognition might assist in arriving at the meaning; but if the meaning is clear and not ambiguous or uncertain, the action of the parties cannot render it uncertain and require the court to declare the contract to mean what the language clearly does not mean.